
	

116 HR 759 : Ysleta del Sur Pueblo and Alabama-Coushatta Tribes of Texas Equal and Fair Opportunity Settlement Act
U.S. House of Representatives
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 759
		IN THE SENATE OF THE UNITED STATES
		July 25, 2019ReceivedDecember 17, 2019Read twice and referred to the Committee on Indian AffairsAN ACT
		To restore an opportunity for tribal economic development on terms that are equal and fair, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Ysleta del Sur Pueblo and Alabama-Coushatta Tribes of Texas Equal and Fair Opportunity Settlement Act.
 2.AmendmentThe Ysleta del Sur Pueblo and Alabama and Coushatta Indian Tribes of Texas Restoration Act (Public Law 100–89; 101 Stat. 666) is amended by adding at the end the following:
			
 301.Rule of constructionNothing in this Act shall be construed to preclude or limit the applicability of the Indian Gaming Regulatory Act (25 U.S.C. 2701 et seq.)..
		
	Passed the House of Representatives July 24, 2019.Cheryl L. Johnson,Clerk
